McCAHTY, J.
(concurring).
I concur in tbe foregoing opinion. Appellant introduced an abundance of evidence tending to show that be received a severe, painful, and permanent injury when be alighted or fell from tbe ear. While it may be said that there is an apparent conflict in tbe evidence as to tbe extent of appellant’s injury, yet tbe evidence introduced both by appellant and respondent, without conflict, shows that be was severely injured. Therefore tbe conclusion is irresistible that tbe failure of tbe jury to return a verdict in appellant’s favor was not due to failure of proof to show injury, nor because of any conflict in tbe evidence on this point. Dr. Van Cott in bis testimony says (referring to bis first visit to see appellant after tbe accident occurred) : “I ashed him where he was injured, and took bold of bis knee and started to move it, and there was considerable pain there, and be could not move tbe limb very well without considerable pain. - . . I could not examine him there satisfactorily, as it was so painful.” On cross-examination be testified, in part, as follows: “Q. He was in great pain, was be not, at that time? A. Well be was in some pain. Q. Did be tell you be was in great pain? A. No, be didn’t say ‘great.’ He said it was quite painful. Q. You asked him a great many questions about where be was hurt, I suppose? A. Yes, sir. Q. And knew that be bad been hurt by falling, or something of that kind? A. Yes, sir. Q. You took a statement from him as to tbe manner in which be got hurt, did you ? A. Yes, sir. Q. You took that statement from him, asked him questions pertaining to that matter, just about as soon as you arrived on tbe scene? A. No. Q. When did you take it? A. After I looked him over. Q. You made an examination of him beforehand ? A. Yes, sir. Q. And then yon began to ask him about— A. About what happened.”
*552The statement here referred to is the statement which was signed by appellant and admitted in evidence over his objection, and which is set forth in full by Mr. Justice Frick in the foregoing opinion. Dir. Landenberger, another witness for respondent, testified: That when he, in company with Dr. Van Cott, visited the appellant on the morning after the accident, they gave him an anaesthetic and made an examination of his injured limb; that they gave him the anaesthetic “to make him unconscious, . _ . . so that he would not be suffering pain from the manipulation of the leg.” ITe further testified: “I arrived at the conclusion that he did not have a fracture, and that he had simply a contusion around the hip joint somewhere, a braising.” Therefore, conceding for the purpose of this appeal that the doctors, when they visited appellant on the occasions referred to, did so in their professional capacity, and the relation of physician and patient was thereby created between them and appellant, and that any information they obtained from appellant respecting the nature and extent1 of his injury came within the statute and was privileged, yet the case ought not to be reversed, because, as I read the record, the error in admitting the evidence on this point could not have been prejudicial to the rights of appellant. If the jury had found the issues in favor of appellant and had returned a verdict in his favor for a sum less than evidence, when considered in its most favorable light to him, showed he was entitled to, it might be urged with considerable force that the evidence complained of was prejudicial on the ground that it tended to minimize plaintiff’s injury; but, as the jury failed to find for appellant in any sum, and the irresistible conclusion being, as I read the record, that such failure was not due to any lack of evidence to show that appellant received a grievous injury, there being no conflict in the evidence on this point except as to- the extent of the injury, I fail to see how, or in what way, appellant could have been prejudiced by the evidence complained of.
Coming now to the written statement signed by appellant which purports to recite the facts leading up to and con-*553neeted with the happening of the accident, I am clearly of the opinion that it was admissible in evidence. The record' shows that the statement was not obtained, and that it was not necessary, to enable Dr. Van Cott to prescribe for appellant’s injuries. In fact, the record affirmatively shows that the statement was obtained after Dr. Van Cott had made an examination of appellant’s injuries and had done all he could .on that occasion to relieve his pain; but, assuming for the sake of argument that the statement technically came within the statute and was a privileged communication, yet, as I view the record, its admission in evidence could not have been prejudicial error. There is no substantial conflict between the facts as recited in the statement and the evidence given hy appellant himself. In the first place, the statement recites that, “when I (appellant) jumped, I fell on my left side and could not get home without assistance.” This standing alone is strong, if not conclusive, proof that he was badly injured. It further recites that: “The car was going so fast it threw me to the ground. I did not tell the conductor to stop' on the north side, but thought he always did stop on the north side, and that is the reason I jumped.” On cross-examination the appellant testified, in part, as follows: “Q. The car was not stopped, was it? A. No. Q. The car was in motion at the time you went off the car, wasn’t it ? A. It was pretty near stopped. I can’t remember that exactly, for sure. After I fell off, I was out of my mind. . . . Q. But you do remember that the conductor asked you why you jumped off, and that you replied that you thought they were going to stop? A. Yes, that is the only thing I can remember.”
It will thus be seen that this evidence, when considered in connection with that portion of appellant’s testimony referred to in the opinion written by Mr. Justice Frick, is in harmony with the written statement, with the exception that in his oral evidence -he says that he requested the conductor to stop, and in the written statement he says that he made no such request.